PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/345,391
Filing Date: 7 Nov 2016
Appellant(s): Tableau Software, Inc.



__________________
DAVID V. SANKER
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/29/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/6/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Arguments filed 1/6/2022 have been fully considered with the Examiner Answer set forth below.

Argument B:
Regarding the argument B on pages 13-18 that “The cited portions of the references do not teach or suggest a user interface that includes concurrent display of a data flow pane, a tool pane, a profile pane, and a data pane”, and “wherein user interaction with any of the data elements in the profile pane modifies the flow diagram displayed in the data flow pane”, examiner respectfully disagrees.

Figure 3B of the current application contains item 312: is a data source pallet or the tool pane; item 313: data flow pane; item 314: profile pane; item 315: data pane. Items 312-315 are concurrently displayed on the user interface of figure 3B.
Specification para. 6 teaches:
“The data flow pane displays a node/link flow diagram that identifies data sources, operations, and output data sets.”
 “The tool pane includes a data source selector that enables users to add data sources to the flow diagram, includes an operation palette that enables users to insert nodes into the flow diagram for performing specific transformation operations, and a palette of other flow diagrams that a user can incorporate into the flow diagram.”
para. 66: the profile pane 304 includes statistics or visualizations, such as distributions of data values for the fields (e.g., as histograms or pie charts); 
para. 67: the data pane 305 typically displays the data as rows and columns.

An interactive interface that contains/concurrently display frames/panes of charts, grid/table, tool pane for selecting data source(s) and operations in generating an application flow diagram where users can see different aspects of different datasets have been long practiced in the technological art.

The combination of teachings of Able, Spicer and Bachmann et al. were applied to teach the argued limitations of claim 1, especially the reference Spicer in relating to the concurrent display of a data flow pane, a tool pane, a profile pane and a data pane.
Able teaches an interface that displays concurrently a tool pane and a data flow pane – See fig. 1: concurrently display of the toolbox pane/Toolbox, a data flow pane shows a data flow diagram of linked nodes of operations, linked data source for verifying account, e.g., get account name, verify account etc. Thus, a respective intermediate data set generated upon execution of the respective operation is the name data set etc. within the Web Service Client Point Node for use to verify the account - See fig. 30: Web Service Client Point Node - Account Verify after GetAccountByName.
para. 75-76: a client uses a graphical interface to build a business process by defining inputs and expected outputs and then stepping through the application using graphical icons or nodes for each step. This graphical user interface allows the modeling of a service via graphical objects. The graphical objects are connected using connection points to form a flow through the various applications or methods needed to create the single process or composite process web service; 
para. 82-83: each node has a unique function and properties that define the service and the operations performed by the service. For example, in a particular implementation, a Start node can describe the service and can serve the anchor or parent node for all other operations. As users build the diagram or model of the service they may connect the nodes to form the logic or processing flow; 
para. 169-173: graphical toolbox of icons used to manage the various nodes required for building application flows and composite application processes. All Web services related nodes are grouped and placed in the order that they are typically used.

Spicer further teaches limitations a tool pane, a profile pane and a data pane that are concurrently displayed. See figure 5B, a user can use provided tools to select data source, e.g., adding company names to portfolio, select a time range, etc. to see the selected information displayed in different ways – See figure 5C: visualizations or charts/profile pane; relating data displayed in rows and columns/data pane.
para. 29: allow for custom workflows to be developed that couple traditional tools such as spreadsheets, graphs and charts into a portfolio creation and analysis tool that enables the user to glean relevance and insight from data. It is generally fast, easy to use, and more intuitive than manipulating spreadsheets by hand.
para. 37-39: the GUI may comprise a plurality of customizable frames or views having interactive fields, pull down lists, and buttons operated by the user. The GUI is often configurable, supports a combination of tables/data pane and graphs/profile pane which shows the distributions of data values (bar, line, pie, status dials, etc.), and is able to build real-time portals), display spaces/panes that can be linked via listeners to be automatically updated according to various events, such as user selection. Thus, the selected data set in relating to the custom workflows can be aggregated, operated/summarized, represented etc. in different formats or forms of charts, graphs, spreadsheets etc. or different interactive views allow users to quickly analyze/manipulated the represented data.
para. 9-10: the selection of different or changed data in one display can be published to other instantiated display objects. The system data model may publish the selection event to a set of listeners (one, two, or three-dimensional displays). The objects listening to system data model events may respond to the broadcast selection. Example 1 D displays can include a head's up display, volume data, price, newswire, and so forth. Example 2D displays can include price charts, volatility charts, earnings charts, and other bars, graphs, and others. In this example technique, the 1D, 2D, and/or 3D displays or windows (or frames) can be linked such that modifying one display effects one or more of the others. For instance, changing the respective data set in the 2D display can change the data displayed in the 1D display. In another example, two 3D displays can be linked such that rotating one display rotates the other at the same speed, viewing angle, and so forth. Therefore, as any of the data elements in the intermediate data set of one window frame/pane is/are changed, the modified fields, graph, or any computations on the related visualizations/panes: bar, pie, tables, flow diagram etc. are changed accordingly in real-time. 
Bachmann teaches at para. 7: allow a user to program a computer using a graphical user interface to draft a visual and working flowchart for data processing using a plurality of predefined nodes, each of which accomplish predefined and modifiable tasks; figs. 3-4: toolbar pane, viewing graph pane/graph drill down, palette: placement and/or arranging of nodes for implementing processes/nodes operations or data flow pane. Thus, the combination of teachings of the cited references does teach the argued limitations above.


Argument C:
Regarding the argument C on pages 19-20 that “Further, claims 3 and 4 both require, in response to a user interaction in the profile pane, adding a new node to the flow diagram that is displayed concurrently with the profile pane. While claims 3 and 4 provide different examples of operations that may be implemented in the new node, both claims 3 and 4 require adding a new node based on a user interaction”, examiner respectfully disagrees.
Specification, para. 66 discloses the profile pane 304 includes statistics or visualizations, such as distributions of data values for the fields (e.g., as histograms or pie charts); 

The teachings of Spicer and Bachmann et al. were relied upon to teach the limitations of claims 3 and 4.
Spicer teaches at para. 9-10: the selection of different/new or changed data in one display can be published to other instantiated display objects. The system data model may publish the selection event to a set of listeners (one, two, or three-dimensional displays). The selection/interaction of a different data would add a new node to other frames in the display to reflect the new change. See figure 5A, user can interact with the data range, time period, the graph displayed will be changed accordingly. In addition, figures 5B-5C allow a user to add to portfolio a company name for example, then other frames’ data elements are updated/changed accordingly.
In addition, Bachmann et al. further teaches the limitation adding a new node to the flow diagram that filters data to the first data range at para. 7: allow a user to program a computer using a graphical user interface to draft a visual and working flowchart for data processing using a plurality of predefined nodes, each of which accomplish predefined and modifiable tasks; figs. 3-4: graph drill down, palette: placement and/or arranging of nodes for implementing processes/nodes operations; para. 65: a user can override the parameter values of each of these shadow nodes, add new nodes to the composite node, disable shadow nodes, add new inputs and outputs or delete existing inputs/outputs, and alter the linking of the nodes within the composite node; figure 10: add infile will add new node to the flow diagram in fig.19 accordingly. Therefore, the combination of cited references does teach the argued limitations.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LINH BLACK/Examiner, Art Unit 2163   
                                                                                                                                                                                                     Conferees:

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        
/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.